Citation Nr: 1123204	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-24 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to radiation and chemical exposure. 

2.  Entitlement to service connection for chronic headaches, to include as due to radiation and chemical exposure and as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1987 to July 1991 and from February 2001 to October 2001 with service in Southwest Asia.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, found that new and material evidence had not been submitted to reopen claims for entitlement to service connection for atopic dermatitis and headaches.  

In June 2008 and March 2009, the Board remanded the case for further action by the originating agency.  In its June 2008 decision, the Board also found that new and material evidence had been submitted to reopen the claims for entitlement to service connection for atopic dermatitis and headaches.  These claims will therefore be considered on a de novo basis by the Board.  

The issue of entitlement to service connection for alopecia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a skin disability and headaches as they were incurred during active duty service in Southwest Asia.  The Board finds that additional evidentiary development is necessary before a decision can be rendered on these claims. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's claim for a skin disability, the record establishes that atopic dermatitis existed prior to the Veteran's enlistment into active service.  During service, the Veteran experienced several flare-ups of dermatitis and was also diagnosed with tinea versicolor in June 2001.  At the September 2001 separation examination, the Veteran complained of problems with atopic dermatitis and a non-dermatitis type rash during her active duty tour in Bosnia.  Following her release from military service, the Veteran continued to complain of a recurring skin rash during treatment at various VA Medical Centers (VAMCs), and was diagnosed with eczema in July 2006 and dermatitis in August 2007.  The record therefore contains evidence of a current disability that may be associated with active duty service.  A VA examination and medical opinion are necessary to determine the nature and etiology of any current skin disabilities, to include whether the Veteran's pre-existing atopic dermatitis was aggravated during service. 

Similarly, the Board finds that a VA examination is required regarding the claim for entitlement to service connection for headaches.  Service records are negative for treatment of headaches, but the Veteran complained of headaches during the September 2001 separation examination.  She has also provided a history of recurrent headaches since service and several members of her family have provided statements on her behalf relating the Veteran's complaints of recurrent headaches.  The Veteran recently complained of intermittent headaches in January 2008 at the VAMC and also contends that her headaches are a result of medication used to treat service-connected PTSD.  The Board finds that a VA examination and medical opinion are necessary to determine the etiology of the Veteran's headaches.  

Finally, upon remand, the Veteran should be provided complete notice of the evidence necessary to substantiate a claim for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding her claim for secondary service connection for chronic headaches.  

2.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of any current skin disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion on the following:

a)  whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's pre-existing atopic dermatitis was aggravated during active duty service beyond the natural progress of the disease;


b)  whether it is at least as likely as not that any other diagnosed skin disorders (including tinea versicolor and eczema) are etiologically related to any incident of the Veteran's active service, including her reports of chemical exposure during combat operations;

c)  and whether it is at least as likely as not that the Veteran's skin complaints are signs or symptoms of an undiagnosed illness that became manifest during military service in Southwest Asia. 

A complete rationale should be provided for all expressed opinions.

3.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed headaches.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to determine:

a)  whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed headaches are etiologically related to any incident of the Veteran's active service, including the Veteran's reports of chemical exposure during combat operations.  

b)  whether it is at least as likely as not that any diagnosed headaches are caused or aggravated by the Veteran's medication used to treat service-connected PTSD;

c)  and whether it is at least as likely as not that the Veteran's complaints of headaches are signs or symptoms of an undiagnosed illness that became manifest during military service in Southwest Asia. 

A complete rationale should be provided for all expressed opinions.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

